Name: Commission Regulation (EEC) No 988/92 of 21 April 1992 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 105/6 Official Journal of the European Communities 23 . 4. 92 COMMISSION REGULATION (EEC) No 988/92 of 21 April 1992 establishing unit values (or the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 24 April 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 1992. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 154, 13. 6 . 1981 , p. 26. O OJ No L 321 , 21 . 11 . 1990, p. 6. 23 . 4. 92 Official Journal of the European Communities No L 105/7 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit Fl £ New potatoes 41,43 1747 328,84 84,93 287,25 9923 31,83 63868 95,61 29,15 Tomatoes 75,47 3182 599,02 154,72 523,27 18076 57,99 116343 174,17 53,11 Onions (other than seed) 32,30 1362 256,43 66,23 224,00 7738 24,82 49804 74,56 22,73 Garlic 215,87 9104 1713,44 442,57 1496,76 51705 165,87 332789 498,21 151,92 Leeks 30,35 1276 240,49 61,99 211,30 7174 23,24 46691 69,78 21,59 Cauliflowers 31,88 1340 252,88 65,14 221,09 7537 24,43 48965 7334 22,77 Brussels sprouts 53,72 2267 423,88 1 10,06 374,08 11735 41,29 82719 124,09 37,72 White cabbages and red cab ­ bages 23,05 975 182,88 47,36 160,54 5181 17,70 35248 5335 16,11 Sprouting broccoli or calabrese (.Brassica oleracea var. italica) 97,84 4126 776,62 200,59 678,41 23435 75,18 150838 225,81 68,85 Chinese cabbage 73,41 3096 582,67 150,50 508,99 17582 56,40 113169 169,42 51,66 Cabbage lettuce (head lettuce) 65,38 2757 518,96 134,04 453,33 15660 50,24 100794 150,89 46,01 Endives 22^6 965 182,14 46,92 159,25 5429 17,59 35268 52,83 16,40 Carrots 31,02 1308 246,22 63,59 215,08 7429 23,83 47821 71,59 21,83 Radishes 78,70 3319 624,71 16135 545,71 18851 60,47 121333 181,64 55,39 Cucumbers 42,81 1805 339,80 87,76 296,83 10254 32,89 65997 98,80 30,12 Peas (Pisum sativum) 279,54 11789 2218,81 573,10 1 938,22 66954 214,80 430942 645,15 196,73 Beans : l \ l l Beans (Vigna spp., Phaseolus spp.) 255,12 10759 2025,00 523,04 1 768,92 61 106 196,04 393300 588,79 179,54 Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) 235,00 9910 1 865,25 481,78 1 629,37 56285 180,57 362273 54235 165,38 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 Globe artichokes 130,37 5498 1 034,80 267,28 903,94 31226 100,17 200981 300,88 91,75 Asparagus : || ll || llll  green  other 372^3 172,09 15698 7258 2954,51 1 365,97 763,13 352,82 2580,88 1 193,23 89155 41 219 286,02 132,24 573830 265301 859,06 397,17 261,95 121,11 Aubergines (egg-plants) 78,99 3331 626,96 161,94 547,68 18919 60,69 121770 182,29 55,58 Ribbed celery (Apium graveo ­ lens var. dulce) 51,58 2175 409,45 105,75 357,67 12355 39,63 79524 119,05 3630 Chantarelles 713,23 30060 5626,73 1 460,68 4977,83 162425 546,18 1092598 1 645,94 501,92 Sweet peppers 128,53 5420 1020,23 263,52 891,21 30786 98,76 198152 296,64 90,45 Fennel 47,05 1984 373,50 96,47 326,26 11270 36,15 72542 108,60 33,11 Courgettes 38,41 1614 304,72 78,38 267,79 8982 29,39 59164 8832 27,15 Sweet potatoes, whole, fresh (intended for human consumption) 98,95 4174 781,50 202,59 690,51 22594 75,77 151 536 22830 69,55 Chestnuts (Castanea spp.), fresh 131,65 5522 1041,42 268,14 915,24 30904 100,74 202551 301,99 94,47 Bananas (other than plantains), fresh 56,08 2365 445,16 114,98 388,87 13433 43,09 86461 129,43 39,47 Pineapples, fresh 55,81 2353 442,98 114,42 386,96 13367 42,88 86037 128,80 39,27 Avocados, fresh 117,09 4938 929,40 240,05 811,87 28045 89,97 180511 270,23 82,40 1.10 0701 90 51 ] 0701 90 59 | 1.20 0702 00 10 0702 00 90 1.30 0703 10 19 1.40 0703 20 00 1.50 ex 0703 90 00 1.60 ex 0704 10 10 ex 0704 10 90 1.70 0704 20 00 1.80 0704 90 10 1.90 ex 0704 90 90 1.100 ex 0704 90 90 1.110 0705 11 10 0705 11 90 1.120 ex 0705 29 00 1.130 ex 0706 10 00 1.140 ex 0706 90 90 1.150 0707 00 11 0707 00 19 1.160 0708 10 10 0708 10 90 1.170 1.170.1 0708 20 10 0708 20 90 1.170.2 0708 20 10 0708 20 90 1.180 ex 0708 90 00 1.190 0709 10 00 1.200 1.200.1 1.200.2 ex 0709 20 00 ex 0709 20 00 1.210 0709 30 00 1.220 ex 0709 40 00 1.230 0709 51 30 1.240 0709 60 10 1.250 0709 90 50 1.260 0709 90 70 1.270 ex 0714 20 10 2.10 ex 0802 40 00 220 ex 0803 00 10 230 ex 0804 30 00 2.40 ex 0804 40 10 ex 0804 40 90 No L 105/8 Official Journal of the European Communities 23. 4. 92 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 183,55 7741 1 456,95 376,32 1 272,70 43964 141,04 282971 423,63 129,17 2.60 Sweet oranges, fresh : 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi-san ­ guines 48,05 2026 381,45 98,52 333,21 11510 36,92 74086 110,91 33,82 2.60.2 0805 10 15 0805 10 25 ' 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 42,45 1790 336,95 87,03 294,34 10167 32,62 65444 97,97 29,87 2.60.3 0805 10 19 \ \ \ 0805 10 29 0805 10 39 1  Others 23,74 998 188,15 48,54 164,94 5596 18,17 36391 54,61 16,93 0805 10 49 l\ I \ I \ 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 116,38 4887 922,03 237,48 804,54 27703 89,36 179353 267,38 83,52 2.70.2 ex 0805 20 30  Monreales and Satsumas 107,17 4519 850,65 219,71 743,08 25669 82,35 165215 247,34 75,42 2.70.3 ex 0805 20 50  Mandarins and wilkings 103,61 4369 822,42 212,42 718,42 24817 79,61 159733 239,13 72,91 2.70.4 ex 0805 20 70 ex 0805 20 90  Tangerines and others 69,92 2949 555,01 143,35 484,83 16748 53,73 107796 161,38 49,21 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 35,26 1487 279,89 72,29 244,49 8446 27,09 54361 81,38 24,81 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 137,16 5784 1 088,71 281,20 951,03 32853 105,39 211452 316,56 96,53 2.90 Grapefruit, fresh : | | \ I \ l 2.90.1 ex 0805 40 00  white 29,38 1 239 233,23 60,24 203,74 7038 22,57 45299 67,81 20,67 2.90.2 ex 0805 40 00  pink 70,35 2967 558,42 144,23 487,80 16850 54,06 108458 162,36 49,51 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 114,61 4833 909,69 234,96 794,65 27450 88,06 176682 264,50 80,65 2.110 0807 10 10 Water-melons 25,62 1076 203,27 52,29 178,63 5992 19,61 39467 58,92 18,11 2.120 Melons (other than water-me ­ lons) : I I 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 98,67 4161 783,22 202,30 684,18 23634 75,82 152120 227,73 69,44 2.120.2 ex 0807 10 90  other 209,20 8 822 1 660,50 428,89 1 450,51 50107 160,75 322505 482,81 147,22 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 81,80 3449 649,26 167,70 567,15 19592 62,85 126101 188,78 57,56 2.140 Pears I \ I \ l 2.140.1 0808 20 31 0808 20 33 0808 20 35 Pears  Nashi (Pyrus pyrifo ­ lia) 210,37 8 872 1 669,79 43 1,29 1 458,63 50387 161,65 324310 485,51 148,05 0808 20 39 I I I I l 2.140.2 0808 20 31 I I I I \ 0808 20 33 0808 20 35 1 Other 83,36 3515 661,64 170,89 577$7 19965 64,05 128506 192,38 58,66 0808 20 39 \ I \ 2.150 0809 10 00 Apricots 61,28 2577 485,48 125,15 426,56 14483 46,92 94255 140,88 43,60 2.160 0809 20 10 0809 20 90 1 Cherries 150,60 6316 1 191,32 306,73 1 046,98 35352 115,24 231 706 345,46 108,06 2.170 ex 0809 30 00 Peaches 109,44 4596 867,09 223,33 756,61 26052 84,04 168666 251,45 78,54 23. 4. 92 Official Journal of the European Communities No L 105/9 Code CN code I Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 91,82 3872 728,82 188,25 636,65 21992 70,55 141 553 211,91 64,62 2.190 0809 40 11 0809 40 19 Plums 126,83 5349 1 006,70 260,02 879,39 30378 97,45 195523 292,71 89,25 2.200 0810 10 10 0810 10 90 1 Strawberries 198,61 8376 1 576,48 407,19 1377,12 47571 152,62 306187 458,38 139,77 2.205 0810 20 10 Raspberries 1369,9 57775 10873,5 2808,57 9498,50 328 120 1 052,6 2111885 3161,65 964,09 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 136,31 5755 1 079,64 279,74 950,71 30917 104,59 209154 315,16 95,45 2.220 0810 90 10 Kiwi fruit (Actinidia chinensts Planch.^ 109,08 4600 865,85 223,64 756,35 26128 83,82 168168 251,76 76,77 2.230 ex 0810 90 80 Pomegranates 64,68 2721 513,07 132,36 450,09 15261 49,56 99270 148,90 45,90 2240 ex 0810 90 80 Khakis (including Sharon fruit) 314,30 13255 2 494,69 644,36 2179,21 75279 241,51 484525 725,37 221,19 2.250 ex 0810 90 30 Lychees 166,22 6980 1316,93 339,20 1 149,12 39568 127,64 256168 381,90 119,29